Citation Nr: 1607385	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  04-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include pes planus.
 
2.  Entitlement to service connection for total uterine hysterectomy.

3.  Entitlement to service connection for left arm disorder.

4.  Entitlement to service connection for bilateral hand disorder.

5.  Entitlement to service connection for a neck disorder. 

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to an initial compensable rating for vulvar tenderness, as a residual of Bartholin's cyst. 

8.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder. 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2003 and December 2006 rating decisions of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  The March 2003 rating decision declined to reopen a claim of service connection for Bartholin's cyst resulting in a hysterectomy.

The Veteran testified at a video conference hearing with respect to this issue before the undersigned Acting Veterans Law Judge in February 2005.  A transcript of the hearing is associated with the claims file.

In a May 2005 decision, the issue of whether new and material evidence has been received to reopen a claim for service connection for residuals of Bartholin's cyst resulting in a hysterectomy was remanded for further development. 

In the December 2006 rating decision, the RO declined to reopen a claim for service connection for pes planus, which was appealed to the Board.

In the interim, in a June 2008 decision, the Board denied the Veteran's claim seeking to reopen the issue of entitlement to service connection for residuals of Bartholin's cyst and total uterine hysterectomy and she appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  In a February 2010 Memorandum Decision, the Court vacated the June 2008 Board decision and remanded the case to the Board for further appellate review.

In December 2010, the Board reopened the claims of service connection for pes planus and for Bartholin's cyst and total uterine hysterectomy, and then remanded these matters, on the merits, for further development.  In July 2013, the Board remanded this case again for further development.

In October 2013, the Board granted service connection for Bartholin's cyst and denied the issues of service connection for bilateral foot disability, to include pes planus, and total uterine hysterectomy.  The Veteran again appealed these issued to the Court.  In an October 2014 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the October 2013 decision with respect to the denial of service connection for bilateral foot disability and total uterine hysterectomy, which was granted by the Court in an October 2014 Order.  

The Board notes that the Veteran was previously represented by a private attorney.  However, the record shows that the attorney withdrew her representation of the Veteran in July 2015.  In August 2015, the Veteran appointed the Georgia Department of Veterans Service to be her representative.  The Board recognizes the change in representation.

In March 2014, the Veteran submitted an Application for Acquiring Specially Adapted Housing or Special Home Adaption Grant.  Likewise, in August 2015, the Veteran submitted an Application for Automobile or Other Conveyance and Adaptive Equipment.  It does not appear that these matters have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims files associated with the Veteran's claims.  These electronic records have also been reviewed in connection with the Veteran's claims.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Initially, with respect to the Veteran's claim for a bilateral foot disorder, the October 2014 JMR found that the Board incorrectly relied on an August 2013 VA examination because the examination was inadequate.  In this regard, the VA examiner indicated that the Veteran did not have a medical history of metatarsalgia, but failed to address the previous diagnosis of such at the April 2002 VA examination and in December 2008 and August 2009 VA clinical records.  As such, the JMR found that August 2013 VA examination was inadequate as it was not based on correct facts.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (stating that while examiners do not have a reasons or bases standard and are not required to account for every piece of favorable evidence, their medical reports
"must rest on correct facts and reasoned medical judgment so as inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.").   Thus, the JMR found that a remand was warranted to afford the Veteran another VA medical examination to address her claimed metatarsalgia.  

The JMR also found that the Board failed to provide adequate statement of reasons or bases regarding compliance with its prior July 2013 remand.  In this regard, the Board had directed the VA examiner to acknowledge and comment on the evidence of record, to specifically include the April 2002 VA examination report.  However, the August 2013 examiner did not discuss the prior examination.  Thus, the Board provided an inadequate statement of reasons or bases regarding its compliance with the July 2013 remand order.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet.App. 517, 527 (1995); Simon v. Derwinski, 2 Vet.App. 621, 622 (1992); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Thus, in accordance with the JMR, the Board finds that a new VA examination is necessary to address the etiology of the Veteran's bilateral foot disorder, to include pes planus.  \

The JMR also found that the Board failed to provide adequate statement of reasons and bases for determining that a November 2012 Veterans Administration Health (VHA) opinion was adequate.  In light of this determination, the Board obtained an independent medical expert (IME) opinion in July 2015 with an addendum opinion in August 2015.  The Veteran was provided a copy of these opinions with an opportunity to present further argument and/or evidence.  

The Veteran submitted October 2015 statements furthering her argument of entitlement to service connection for total uterine hysterectomy, and her desire for this issue to be remanded to the AOJ for review of the new evidence that has been submitted.  In these statements, she also requested to be scheduled for a gynecological examination to address her claim.  Also, as noted above, the Veteran has appointed a new representative, the Georgia Department of Veterans Services, which is a local state representative.  The representative has not had an opportunity to submit evidence and/or argument on the Veteran's behalf.

Notably, the Board finds that VA's duty to assist with respect to obtaining examinations and/or opinions have been met with respect to the issue of entitlement to service connection for total uterine hysterectomy.  Nonetheless, in light of her response to the IME discussed above, the Board remands this case to afford the Veteran the opportunity to present additional evidence and/or argument in support of her claim - including the opportunity to submit her own gynecological examination report, and for the opportunity of the Veteran's local representative to submit evidence and/or argument on the Veteran's behalf. 

As a final matter, in a July 2013 rating decision, the AOJ denied service connection for left arm, bilateral hand, neck and low back disorders.  In August 2013, the Veteran submitted a notice of disagreement to the denial of these issues.  Moreover, in an October 2013 rating decision, the AOJ effectuated the October 2013 Board decision granting service connection for vulvar tenderness, as a residual of Bartholin cyst, and assigned a noncompensable evaluation.  In November 2013, the Veteran submitted a notice of disagreement to the initial rating assigned.  Finally, in a May 2014 rating decision, the AOJ declined to reopen a claim for service connection for an acquired psychiatric disorder.  In May 2014, the Veteran also submitted a notice of disagreement with respect to this matter.  It does not appear that the AOJ has issued a statement of the case with respect to these matters.  The United States Court of Appeals Court for Veterans Claims (Court) has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded for the issuance of a statement of the case, and to provide the Veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  


Accordingly, the case is REMANDED for the following action:

1.  Offer the Veteran and her local representative the opportunity to submit additional evidence and/or argument in support of her claims.  The Veteran should be advised of her right to submit her own gynecological examination report in support of her claim of entitlement to service connection for total uterine hysterectomy.

2.  Associate with the claims folder records of the Veteran's VA treatment since November 2014.

3.  The Veteran and her representative should be furnished with a statement of the case with respect to the issues of entitlement to service connection for left arm, bilateral hand, neck and low back disorders; entitlement to an initial compensable rating for vulvar tenderness, as a residual of Bartholin cyst; and whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.  The Veteran and her representative should be advised of the need to file a timely substantive appeal if the Veteran desires to complete an appeal as to this issue.

4.  Schedule the Veteran for a VA examination to assess the nature and etiology of her bilateral foot disability, to include pes planus.  It is imperative that the claims folders and electronic record be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported. 

The examiner should clearly report all foot disabilities found to be present.  If metatarsalgia is found not to be present, the examiner must reconcile this finding with the April 2002 VA examination findings as well as the December 2008 and August 2009 VA clinical records.

After reviewing the claims file and examining the Veteran, with respect to each diagnosed foot disability the examiner should offer the following opinion:

Whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current foot disability, to include pes planus, had its onset in service or is related to any in-service disease, event, or injury.  

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, to include service treatment records, VA outpatient treatment records, the April 2002 VA examination report, and any other relevant information. Additionally, the examiner should discuss the Veteran's lay statements regarding the onset and duration of symptoms when discussing the offered opinion, and comment as to whether there is any medical reason to accept or reject the Veteran's allegation that her current foot disability first manifested in service?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated based on the entirety of the evidence, to specifically include all evidence received since the last supplemental statement of the case issued in August 2013.  If the claims remain denied, the Veteran and her newly appointed representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Specifically, the Veteran's representative should be given an opportunity to submit evidence and/or argument on the Veteran's behalf.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







